Order of business
The final version of the draft agenda for this part-session, as drawn up by the Conference of Presidents at its meeting of Thursday, 6 March 2008, pursuant to Rules 130 and 131 of the Rules of Procedure, has been distributed. The following amendments have been proposed:
Monday:
No amendments.
Tuesday:
(DE) Mr President, I rise to make the following request: on Tuesday afternoon there is to be a discussion on the Lamfalussy process. I have heard that Mr McCreevy will be unable to attend. We must accept that. The Commission is a collegial body, and any Commissioner can stand in for any other. I have a high regard for Mrs Fischer Boel as a Commissioner, but would it not be possible in this case to ask Mr Almunia, who is more familiar with the material, to represent the Commission?
Mr President, I believe you have had word that Commissioner Frattini will no longer perform his function as a Commissioner with effect from 14 March. We observe a certain disparity between the Frattini case and that of Louis Michel, who ceased to perform the duties of his office from the day on which he became an election candidate. Perhaps, Mr President, you can ask the Commission to inform us why this distinction has been made and to explain why in one case the Commissioner in question ceased to perform his duties on the day he became a candidate, whereas in another case the Commissioner will not relinquish his duties until about a week after his nomination. That is the request I make on behalf of my group.
I believe there are no objections to the first request, namely that Commissioner Almunia present the Commission's views in that debate. As for the second request, we shall look into that.
Wednesday:
No amendments.
Thursday:
We have received several requests for the debates on breaches of human rights.
The PPE-DE Group has moved that the second item, on Afghanistan, be replaced by a new item entitled 'Arrests of demonstrators following the presidential elections in Russia'.
(DE) Mr President, this is not an item about the Russian elections themselves but about the fact that, in the immediate aftermath of the Russian elections, demonstrations were broken up by OMON security forces and 50 people were arrested, most of whom are still in custody. That was a brutal act of aggression, and we take the view that it demands an instant reaction from this Parliament.
(DE) Mr President, we discussed this at last Thursday's meeting of the Conference of Presidents. I do not believe it serves any purpose to discuss this matter now in isolation. In the not-too-distant future, in the run-up to the EU-Russia summit, we shall have the opportunity to debate the overall state of relations between the EU and Russia. This item could be incorporated into that debate. Accordingly, we have recommended that, instead of consigning it to Thursday afternoon, when only 25 Members are present, we should deal with it as part of the major debate that we already intend to hold.
The delegation from our Parliament is due to visit Russia in a few days' time. We should await their return and listen to what they have to report.
(Parliament approved the request.)
(FR) Mr President, what has just happened and has made some of my fellow Members laugh is very serious. Mr Daul, we are talking about a young man of 23, sentenced to death for downloading an article on the rights of women in Islam, in a country that has close ties with the European Union, where our soldiers are defending Afghanistan, with a new constitution that, officially, defends fundamental rights and freedom of expression. With one voice you have just taken on a responsibility that I hope you will not come sorely to regret.
(Applause)
Let me make the following proposal, Mr Wurtz: I have already written to the President of Afghanistan about this matter, and if you are all in agreement, I shall take the initiative again, not just in my own name but on behalf of the whole House. May I assume that this is what everyone wants? In that case, we shall not immerse ourselves any further in this matter, Mr Cohn-Bendit, and I shall launch another initiative on behalf of you all.
I would really like to avoid a debate. If Mr Schulz wishes to speak, Mr Cohn-Bendit is entitled to address us first.
Does Mr Cohn-Bendit wish to speak? That is the proper procedure, but I shall not give anyone preferential treatment.
Mr Cohn-Bendit does not wish to make a statement. What about Mr Schulz?
(DE) Mr President, I do not intend to make a statement. I should just like to say that I fully share the views expressed by Francis Wurtz. The decision we took in the Conference of Presidents last Thursday was based in part on the point he has just made. May I now ask you to let us avail ourselves of the possibility of adding this item to Thursday's agenda?
We now have other matters that we can put on the agenda. Since I just made an exception for Mr Schulz, I must let Mr Posselt speak again, but please do not let this discussion drag on any further.
(DE) Mr President, I would like to endorse what Mr Schulz and Mr Wurtz have said. Our purpose was not to prevent the House from addressing another issue but to put Russia on the agenda.
I would appeal to the chairs of the two main political groups to let us return to the old arrangement whereby we could deal with up to five topics. The restriction to three items was a mistake, and that is the source of these difficulties.
I must inform those Members who do not yet know about the other requests for inclusion in the agenda that the ALDE and GUE Groups have tabled a joint request for the inclusion of a new item dealing with the case of the Iranian Mehdi Kazemi. I believe that is also a very urgent matter.
In addition, the PPE-DE Group has also requested that the case of Archbishop Paulos Faraj Rahho be placed on the agenda.
I must brief you on the subject of formal requests. We can now vote again on whether to put the case of the Afghan on the agenda, but if that request were approved, it would definitely rule out a vote on the other two topics. I have to make you aware of that.
(DE) Mr President, Mr Schulz requested that this topic be added to the agenda as an extra item. If that is not possible, I regret to say we shall have to vote against it. We would like to put the Iraqi bishop on the agenda as well as supporting Mr Schulz's request. That, after all, is what he himself was proposing.
We already have two items on the agenda. A third item may be added. It can be this one, but it could also be either of the two others that have been requested. We have agreed on two items, and three more requests are on the table. Under our Rules of Procedure, we can only put three items on our agenda, which means that we have to choose between the case in Afghanistan, the Iranian case and the Archbishop. We are bound by that rule.
This is why I asked you whether you were in agreement with the procedure of voting first on the Afghan case. If that request is approved by a majority, the other two will lapse. I have to inform you properly of the procedural consequences.
Mr President, I do not see the logic in taking one of them before any of the others, because they are all different; they are all cases which have great merits on their own. My group, together with the GUE/NGL Group, has proposed that we have a debate on the Iranian homosexual in mortal danger, and I would like to find a way of dealing with this.
I fear that this is what happens when groups do not coordinate and start acting out of order. We made a clear decision on Russia at the Conference of Presidents last week. If the cooperation - and there is a lot of it between the PPE-DE Group and the PSE Group - cannot manage this in such a way that we do not end up in this mess, then I think the two groups ought to be looking at it. I think you have got to find a fair way, Mr President, of dealing with these three together.
It is indeed a difficult business, because we can only have three items. It would also be possible, however, to regard the Afghan and Iranian cases as a single issue of 'individuals facing the threat of death'. This would leave only one case uncovered, namely that of the Archbishop, which could be addressed in another item. That, I believe, would certainly be a reasonable approach.
(DE) Mr President, we shall make an exception and support that proposal. Let me also say to Mr Posselt that his group's request explicitly stated 'instead of Afghanistan'. Rather than trying to talk one's way out of a tight corner at this stage, it would be better to consider the implications of requests before tabling them, but in this case, Mr President, we can support your compromise.
I do not see any contradiction there, and in the matter of the Archbishop we can choose a procedure through the President of Parliament which also devotes due attention to his cause without our making it an item in the topical and urgent debate.
(Parliament approved the President's proposal.)
(The order of business was thus established.)